                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JAMES A. LOVE,
          Plaintiff,

       v.                                                  Case No. 19-C-1184

G4S TRANSPORTATION SERVICES, et al.,
         Defendants.


                                           ORDER

       Plaintiff James A. Love has submitted to the court a letter in which he appears to

seek to state additional claims in this case against the Milwaukee County Sheriff’s

Department and various staff members. ECF No. 22. The plaintiff alleges that his property

was improperly released, lost, or misplaced within the Sheriff’s Department. (Id.) He

states that he is “requesting claim to sue the Sheriff Dept, Mrs trimboli [sic].” (Id. at 2.) He

also names several officials and medical providers at either the Milwaukee County Jail or

Racine Correctional Institution, where he is incarcerated, who he seeks to add to this

case for allegedly providing inadequate medical treatment in March 2020. (Id. at 3–4.)

       To the extent the plaintiff seeks to add these new claims to this lawsuit, I will deny

the request. This lawsuit is proceeding against Supervisor Jordan of Armor Correctional

Health Services and John Doe Drivers from G4S Transportation Services on claims

related to an injury the plaintiff allegedly suffered in May 2018. Under Federal Rule of Civil

Procedure 20, parties may be added as defendants in the same action only if the claims

against each party “arise[] out of the same transaction, occurrence, or series of

transactions or occurrences” and “any question of law or fact common to all defendants

will arise in the action.” Fed. R. Civ. P. 20(a)(2)(A)–(B). The claims the plaintiff seeks to
add in his letter are unrelated to those alleged in his amended complaint and seek relief

against entirely unrelated defendants. Joinder of those claims is not proper under

Rule 20. If the plaintiff seeks to sue these individuals, he must file a new lawsuit against

those individuals, pay the filing fee, and proceed through screening.

       IT IS THEREFORE ORDERED that the defendant’s request to add claims and

parties to this action (ECF No. 22) is DENIED.

       Dated at Milwaukee, Wisconsin, this 27th day of March, 2020.



                                                 s/Lynn Adelman_________
                                                 LYNN ADELMAN
                                                 United States District Judge




                                             2
